Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 and 24-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox (USPN 5,731,731).
With respect to claim 16, Wilcox discloses, in Fig. 3, a power converter comprising: 
an input configured to receive an input voltage (104; VIN);
 an output configured to provide an output voltage (102; VOUT);
 a power switching block coupled between the input and the output (134 and 335); 
a controller (350; 120 and 340) comprising:

a first logic circuit (121 with 129 and 123) coupled to receive a clock signal having a fixed frequency (output of 122) and the comparison result (VG at 123), and to provide a pulse width modulation signal having the fixed frequency (output of 121); 
a power switch resistance circuit (340 which controls the resistance of the switch be controlling which switch will be controlled by 121, e.g., 335 having a high resistance or 134 having a low resistance) configured to provide a resistance control signal (output 344) for controlling a resistance of the power switching block (by controlling which of the above switches are controlled/selected) in response to detecting changes in the output voltage (via the detection of VG by 344); and
 a second logic circuit (344) having a first input for receiving the pulse width modulation signal (input connected to 121), a second input for receiving the resistance control signal (selection bit input connected to 344), and an output for providing a switch control signal to the open and close switches of the power switching block at the fixed frequency (350 selects which switch is controlled by fixed frequency PWM signal output from 121). 
With respect to claim 17, the power converter of claim 16, wherein the power switching block comprises a plurality of switches connected in parallel (134 and 335), and wherein the controller is configured to control said resistance by controlling how many of the plurality of switches are in an on-state resistance (the circuit operates as claimed through controlling which transistor is activated)

With respect to claim 19, the power converter of claim 18, wherein the controller is configured to determine that the load on the output is low by determining that the output voltage exceeds a high threshold (Vref) and to determine that the load on the output is high by determining that the output voltage falls below a low threshold (Vref2).  
With respect to claims 24-26, the limitations of claims 24-26 are merely intended use of the power converter as recited in claim 16.  The power converter of Wilcox is capable of supplying the output voltage to a secure element of within an NFC device as well as having a front-end circuit that provides Vin.
Claims 27-30 are rejected fore essentially the same reasons as claims 16-19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox.
Wilcox fails to explicitly disclose how the control devices are constructed.  Thus Wilcox fails to disclose “wherein the method is implemented using a non-transitory machine-readable medium comprising executable instructions that, when executed, carry out or control the method.”
However, it is old and well-known to construct circuits and/or provide functionally equivalent operations to circuitry a using a non-transitory machine-readable medium comprising executable instructions that, when executed, carry out or control the method, such as memory and a processor.  Such devices are reprogrammable and allow for the fine tuning and/or adjustment of the circuit operations without having to replace physical/discrete hardware elements.  Examiner takes official notice of such devices.
	It would have been obvious to one of ordinary skill in the art to provide the operations of the control circuit of Wilcox using a non-transitory machine-readable medium comprising executable instructions that, when executed, carry out or control the method for the purpose of increasing flexibility of the circuit allowing the designer to fine tune the circuit operations without the need for replacing hardware components.

Allowable Subject Matter
Claims 20-23 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849